Fourth Court of Appeals
                               San Antonio, Texas
                                    August 27, 2021

                                  No. 04-21-00110-CV

              IN RE GREAT PLAINS MANAGEMENT CORPORATION

                From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020CI19936
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER

        The Appellee, Cynara Dolphy-Budd's Third Motion for Extension of Time to File
Appellee's Brief is hereby GRANTED. The Appellee's Brief is due September 24, 2021. No
further extensions of time will be granted.




                                                _________________________________
                                                Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2021.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court